Voting time
The next item is voting time.
(For the outcome and other details of the vote: see Minutes)
(DE) Mr President, I announced yesterday, and notified the parliamentary services accordingly, that I wished to table a motion requesting a postponement of the vote on FYROM, in other words, on the Macedonia report. It is not that we take issue with the line pursued by the rapporteur, but on such a sensitive matter we do not want to add fuel to the fire. We would prefer to find a formula which is capable of securing the widest possible support in this House. I therefore request that we vote to postpone this vote until Strasbourg: not beyond that, only until Strasbourg.
Mr Swoboda, we would have come to that when we got to that item on the agenda. The procedure is this: when we come to the Meijer report in the order of business, we will deal with it then. Thank you anyway. You will then have the opportunity to take the floor again. It has not been overlooked.